PER CURIAM.
No ground is presented upon this motion for which, within the provisions of rule 16 of the general term of this court, a reargument of the appeal may be had. The *1104position of the witness Miller when he saw the accident, the opinion of officer Lake as to the manner in which the plaintiff’s driver was driving, the testimony of the driver that he looked up and down the track, and the fact that part of the wagon was upon the outer rail at the time of the collision, are not decisive of the case. In considering the appeal from a district court, we are not concluded hy the absence of a motion to dismiss the complaint at the close of the testimony. Motion denied, with $10 costs.